Case: 12-30516       Document: 00512338777         Page: 1     Date Filed: 08/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 12, 2013
                                       No. 12-30516
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PAUL W. MILLER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-102-1


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       A jury convicted Paul W. Miller of two counts of sexual exploitation of a
minor and one count of possession of child pornography. The district court
sentenced him to 70 years in prison and fined him $15,000. Miller appeals his
conviction and fine. We AFFIRM.
       Miller contends the district court improperly barred him from cross-
examining the two young victims about their juvenile criminal records and
probation statuses. The Confrontation Clause secures the defendant’s right of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30516     Document: 00512338777     Page: 2   Date Filed: 08/12/2013

                                  No. 12-30516

cross-examination, particularly in order to expose a witness’s motivation for
testifying. Delaware v. Van Arsdall, 475 U.S. 673, 678-79 (1986). Nonetheless,
the district court retains “wide latitude” to reasonably limit cross-examination
due to concerns about “harassment, prejudice, confusion of the issues, . . . or
interrogation that is repetitive or only marginally relevant.” Id. at 679. Alleged
violations of the Confrontation Clause are reviewed de novo, subject to
harmless-error analysis. United States v. Jimenez, 464 F.3d 555, 558 (5th Cir.
2006).
      Miller offers only vague speculation about the possible impeachment value
of the proposed cross-examination. He relies on Davis v. Alaska, 415 U.S. 308
(1974), for the proposition that cross-examination about juvenile probation was
warranted.    Miller’s case is distinguishable from Davis.         There, cross-
examination about the witness’s probation could have exposed an incentive to
deflect suspicion away from himself and toward Davis. See id. at 311-19. The
victims in this case were not on probation at the time of the crime, nor were they
suspects with an incentive to shift blame onto Miller. Moreover, nothing in the
record or pleadings suggests that the federal prosecutor could have influenced
any state juvenile-court proceedings and thereby provided an inducement for the
victims to testify in the federal trial. See United States v. Thorn, 917 F.2d 170,
176 (5th Cir. 1990) (affirming preclusion of impeachment with state indictments
because the defendant offered no evidence that the Government could influence
the state proceedings). In addition, the impeachment value of the proposed
cross-examination was minimal because other witnesses corroborated the
victims’ material testimony. See Kopycinski v. Scott, 64 F.3d 223, 226-27 (5th
Cir. 1995) (concerning withheld evidence and noting that strong corroboration
can make testimony unimpeachable). Miller’s speculative cross-examination of
the young witnesses about their juvenile conduct would have been marginally
relevant, at best. See Van Arsdall, 475 U.S. at 679.



                                        2
    Case: 12-30516    Document: 00512338777     Page: 3    Date Filed: 08/12/2013

                                 No. 12-30516

      Regardless, any error in limiting cross-examination was harmless beyond
a reasonable doubt.     See id. at 684.    The victims’ testimonies were not
indispensable in light of other evidence that was corroborative on points
material to Miller’s conviction. The only evidence contrary to the victims’
testimony was Miller’s uncorroborated denial of wrongdoing. Under the totality
of circumstances, the Government’s case against Miller was very strong. See id.
(identifying factors relevant to harmless error review).
      Miller also asserts that it was plain error to impose a $15,000 fine where
the presentence report noted that he would likely be unable to pay a fine within
the Guideline range. The applicable fine under the Guidelines was $25,000 to
$250,000. U.S.S.G. § 5E1.2(c)(3). The fine was below the Guideline range, and
Miller offers no evidence or argument that he will be unable to earn money
toward payment of the fine while he works in prison for the rest of his life. He
has not shown that the imposition of the fine was a plain error.
      The judgment of the district court is AFFIRMED.




                                       3